Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on November 24, 2020 has been received and fully considered.

Claims 1-24 are pending.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-8 of U.S. Patent No. 10,872,674 (hereinafter U.S. Pat. No. ‘674). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5, 7-8 of U.S. Pat. No. ‘’674 recite the same elements in claims 1-3, 5, 7-8 of the present application.
Regarding claims 1-3 of the present application, claim 1 of U.S. Pat. No. ‘674 recites “A voltage generation system for an integrated circuit device, comprising: 
a resistive voltage divider (claimed selectively-enabled resistive voltage divider) having a first resistance (claimed first resistor) connected between an output of the voltage generation system and a first feedback node, and having a second resistance (claimed second resistor) connected between the first feedback node and a first voltage node configured to receive a first voltage level;  
a capacitive voltage divider (claimed selectively-enabled capacitive voltage divider) having a first capacitance (claimed first capacitor) connected between the output of the voltage 
a comparator having a first input connected to the second feedback node, having a second input connected to a control signal node, and having an output;  and 
a voltage generation circuit configured to generate a voltage level at the output of the voltage generation system responsive to a logic level of the output of the comparator and to a clock signal;  
wherein the first feedback node is selectively connected to the second feedback node;  wherein the first resistance is selectively connected to the first feedback node;  wherein the second resistance is selectively connected to the first voltage node (claim 2 of the present application);  and 
wherein the first feedback node is selectively connected to a second voltage node configured to receive a second voltage level different than the first voltage level “(claim 3 of the present application).

Regarding claim 5 of the present application, claim 4 of U.S. Pat. No. ‘674 recites “The voltage generation system of claim 2, wherein the predetermined number of cycles of the first clock signal comprises a first predetermined number of cycles of the first clock signal, wherein the control signal generator is configured to transition the logic level of the second control signal to the first logic level a second predetermined number of cycles of the first clock signal after transitioning the logic level of the first control signal to the first logic level, and wherein the control signal generator is configured to transition the logic level of the second control signal to the second logic level concurrently with transitioning the logic level of the first control signal to the second logic level.”

claim 7 of the present application, claim 11 of U.S. Pat. No. ‘674 recites “The voltage generation system of claim 1, wherein the first resistance is a variable resistance and the second resistance is a variable resistance.”

Regarding claim 8 of the present application, claim 12 of U.S. Pat. No. ‘674 recites “The voltage generation system of claim 1, wherein a ratio of the first resistance to the second resistance is larger than a ratio of the first capacitance to the second capacitance.”

Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and intervening claims.

Claims 9-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art fails to show or suggest the limitations of the resistive voltage divider is configured to be activated in response to the first control signal and the second control signal having the first logic level (claim 4); or the second voltage node is configured to receive a second voltage level different than the first voltage level (claim 6); or a controller for access of the array of memory cells, wherein the controller, during an access operation of the array of memory cells, is configured to cause the voltage generation system to: isolate the first feedback node from the first voltage node, from the second feedback node, and from the output of the voltage generation system when disabling resistive feedback in the voltage generation system; and connect the first feedback node to the first voltage node, to the second feedback node, and to the output of the voltage generation system when enabling the resistive feedback in the voltage generation system (claim 9-20); or a controller, wherein the controller is configured to claims 21-24).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PARK et al. is cited to show a voltage generator an input voltage generator, a booster and a controller.  J. et al. is cited to show a frequency locked loop having a switched capacitor resistive divider.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/TAN T. NGUYEN/Primary Examiner, Art Unit 2827